Defendant was convicted of an assault with intent to murder, and sentenced to three years in the penitentiary, from which judgment he appeals.
1. The first error complained of was, that the court permitted the assaulted party, his wife, and daughter, to testify to indecent language and conduct on the part of defendant prior to the assault. We certainly can see no error in admitting this testimony. It was certainly admissible to show the state of mind of the accused before he made the assault. Wright v. The State, 41. Texas, 247. There can be no stronger evidence of animosity than that which is manifested in gratuitous insults to the female relatives of an enemy.
2. The defendant complains that the court erred in permitting Mrs. Scott, wife of the prosecutor, to detail the facts of the shooting, as told by her husband on his return home, as being hearsay, and not a part of the res gestæ. We do not think the error was well taken. The cross-examination of Scott and the evidence of defendant and his witnesses tended to impeach Scott, and show that his account of the difficulty was concocted, and her statement was clearly admissible to corroborate the statement of her husband, and show that he made the same statement in a short time after the difficulty to the first person he met. Again, the evidence shows that the prosecutor, from the time he separated from the defendant, went rapidly home, the distance being a mile and a quarter, and he was wounded, bleeding, and suffering, and related the transaction to the first person he met, who was his wife. We think the statements were spontaneous. In Stagner's case, 9 Texas Court of Appeals 456[9 Tex. Crim. 456], this court held that statements made twenty minutes after the transaction were res gestæ. In Castillo's case, ante, 145, this court held that statements made half an hour after the transaction by the injured party were res gestæ. We think the evidence admissible on either ground.
3. The defendant further complains that the court erred in refusing the special charges asked for by himself on the law of self-defense as to appearances of danger. We certainly can see no evidence calling for a charge on the appearance of danger. If defendant's statement is true, to the effect that as he was riding on the top of the hill, the prosecutor, Scott, suddenly rose out of a gully and began shooting at him, the defendant had such real danger threatening his life as fully justified him in *Page 237 
trying to kill Scott. This issue was fairly submitted to the jury by the charge of the court.
4. The defendant complains of failure of the court to charge on aggravated assault. We find nothing in the record demanding such a charge. There are two theories, the State's and defendant's. Under the theory of the State, supported by its testimony, there was intense ill-feeling between defendant and Scott. On May 6, 1892, Scott went on foot to look for his horses. He was armed with a small six shooter. When he was about a mile and a quarter from home, on the prairie, he saw the defendant, about 300 yards away, coming down the road on a run. When he got within 150 yards of Scott he left the road, galloped to within twenty-five yards of Scott, jumped from his horse presented his gun, and told Scott to throw up his hands. Scott did not comply, and he shot him in the face, and again in the hand and back, and then fired a pistol at him; and, while Scott lay on the ground, ran up and broke his gun over his head. Defendant's statement was, he was riding out, searching for his horses, and had ridden to a hill to get a view of the country, when suddenly Scott rose out of a ravine, and, presenting a pistol, began firing on him; that he fired one shot at defendant, struck him with his gun, and rode off. The testimony of each side tended to support the respective statements. The case was either one of assault with intent to murder or nothing, and did not require or demand a definition of manslaughter or aggravated assault. Maxwell's case, ante, 119.
We think the evidence sufficient to sustain the verdict. We find no reversible error in the judgment, and it is affirmed.
Affirmed.
Judges all present and concurring.